Dissenting Opinion.
Elliott, J.
I concur in the conclusion reached, but I do not agree to all of the reasoning of the prevailing opinion, nor assent to all of the propositions laid down. My opinion is that the question is purety one of legislative power, and that the Legislature may provide for the recovery of punitory damages in cases where an injury is caused by an illegal act, although the same illegal act may subject the defendant to a criminal prosecution. As the Legislature has this power unabridged by constitutional limitation, it has the authority either to limit the amount to be recovered, or to leave it to be ascertained upon a trial. It is not a question for the courts whether the power is wisely or unwisely exercised; the only question for the courts is, Does the power exist and has it been exercised ? Once the power is found to exist, all questions of policy and wisdom in its exercise pass outside of the judicial department of the government.
Filed Sept. 17, 1885.